The death of defendant in error has been suggested to this court for the first time and shown to have occurred after the submission of the cause and before the approval of the opinion by this court. The cause was submitted on August 4, 1942. After the submission and prior to the filing of the opinion the defendant in error died on or about August 9, 1942. While the fact of said death between the submission and decision does not impair the validity of the judgment, in order to preserve all rights thereunder said decision and opinion filed herein March 30, 1943, is hereby recalled and set aside and the Clerk of this Court is directed to refile said opinion and enter judgment of this court in this cause nunc pro *Page 620 
tunc as of August 4, 1942, the date when said cause was submitted. Spencer v. Hamilton, 156 Okla. 194, 13 P.2d 81.
It is so ordered.